In an action to recover damages for personal injuries, plaintiff appeals: *640(a) from an order of the Supreme Court, Kings County, dated January 29, 1962, which, upon reconsideration, denied plaintiff’s motion, made pursuant to rule 9 of the Kings County Supreme Court Rules, for a preference in trial; and (b) from the order [of Oct. 2, 1959] “ entered upon the decision denying plaintiff a preference”. [The misdescription in the first mentioned order and in the notice of appeal with respect thereto, will be disregarded (Civ. Prac. Act, § 105)]. Order of January 29, 1962 affirmed, with $10 costs and disbursements. In our opinion, on the basis of the medical proof submitted, the Special Term properly denied the preference (cf. Groeger v. Mifleb Realty Corp., 9 A D 2d 684; Cunningham v. Malbin, 8 A D 2d 949). Plaintiff’s appeal from the second mentioned order is dismissed; it was superseded by the later order of January 29, 1962. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.